UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7415



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALEX LAMONT SMITH,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-96-14, CA-99-49)


Submitted:   January 28, 2003          Decided:     February 20, 2003


Before WILKINS, Chief Judge, and WILLIAMS and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alex Lamont Smith, Appellant Pro Se. Stephen Donald Warner, OFFICE
OF THE UNITED STATES ATTORNEY, Elkins, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alex Lamont Smith, a federal prisoner, seeks to appeal the

district court’s order accepting in part and rejecting in part the

recommendation of the magistrate judge and denying relief on

Smith’s motion filed under 28 U.S.C. § 2255 (2000).             An appeal may

not be taken from the final order in a § 2255 proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000). A certificate of appealability will not

issue for claims addressed by a district court on the merits absent

“a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2) (2000); see Rose v. Lee, 252 F.3d 676, 683 (4th

Cir.), cert. denied, 122 S. Ct. 318 (2001).            We have independently

reviewed the record and conclude for the reasons stated by the

district court that Smith has not made the requisite showing.                See

United States v. Smith, Nos. CR-96-14, CA-99-49 (N.D.W. Va. Aug.

13, 2002). Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and   legal    contentions    are   adequately    presented     in   the

materials     before   the    court   and   argument    would   not    aid   the

decisional process.




                                                                      DISMISSED




                                       2